EXHIBIT 10.82

AMENDED AND RESTATED CROSS-DEFAULT AGREEMENT

(Alterra Sale/Leaseback)



         THIS AMENDED AND RESTATED CROSS-DEFAULT AGREEMENT (this "Agreement") is
dated as of January 31, 2002, and is by and among ALS-CLARE BRIDGE, INC., a
Delaware corporation ("ALS-Clare"), ALTERRA HEALTHCARE CORPORATION, a Delaware
corporation ("Alterra"), individually and as a successor to STERLING HOUSE
CORPORATION, a Kansas corporation, AHC PROPERTIES, INC., a Delaware Corporation
("Lessee") in favor of OMEGA HEALTHCARE INVESTORS, INC., a Maryland corporation
("Omega"), OMEGA (KANSAS), INC, a Kansas corporation ("Omega-Kansas). Alterra,
ALS-Clare, and Lessee are each referred to herein as an "Obligor" and
collectively as the "Obligors".



RECITALS:



         A.          ALS-Clare, Alterra, and Omega are parties to a Purchase
Agreement and Agreement to Complete Construction dated as of June 14, 1999 (the
"Purchase Agreement"), pursuant to which Omega and Omega-Kansas acquired certain
assisted living facilities.



         B.         As a condition to Omega's agreement to enter into the
Purchase Agreement, Omega required the parties to this Agreement to enter into
the following agreements (all dated as of June 14, 1999):



(i)         A Master Lease between Omega, as lessor, and Lessee, as lessee (the
"Master Lease");



(ii)         A Kansas Master Lease between Omega-Kansas as lessor, and Lessee,
as lessee (the "Kansas Master Lease");



(iii)         A Subordination Agreement by Lessee and Alterra on their behalf
and on behalf of all of their affiliates in favor of Omega;



(iv)         A Lease Guaranty from Alterra in favor of Omega;



(v)         An Assignment of Construction Contracts by Alterra, Sterling,
ALS-Clare, certain other parties, and Lessee in favor of Omega;



(vi)         A Consent and Nondisturbance Agreement by and among Omega, Lessee
and certain other parties;



(vii)         A Consent and Nondisturbance Agreement by and among Omega,
Omega-Kansas, Lessee and certain other parties;



(viii)         A Subordination Agreement by and among Alterra, AHC and certain
other parties in favor of Omega;



(ix)         An Assignment of Marathon Indemnity from Sterling in favor of
Omega; and



(x)         A Cross-Default Agreement from Alterra, Lessee, Sterling, and
ALS-Clare in favor of Omega and Omega-Kansas (the "Existing Cross-Default
Agreement").



         C.         Since March 1, 2001, Lessee has been, and continues to be,
in default under each of the Master Lease and the Kansas Master Lease.



         D.         Concurrently with the execution and delivery of this
Agreement, Omega, Omega-Kansas, Alterra, Lessee, and ALS-Clare have entered into
a Forbearance Agreement and Amendment to Master Leases (the "Forbearance
Agreement"), pursuant to which Omega and Omega-Kansas have agreed to forbear
from exercising remedies with respect to certain defaults and have withdrawn
certain Events of Default, and pursuarnt to which the parties have agreed to
amend the Master Lease and the Kansas Master Lease and certain other matters
more particularly described therein. The Master Lease and the Kansas Master
Lease, as amended by the Forbearance Agreement, are collectively referred to
herein as the "Master Leases".



         E.         As a condition to Omega's agreement to enter into the
Forbearance Agreement, Omega and Omega-Kansas have required the parties to this
Agreement to concurrently enter into a First Amendment to Security Agreements.



         F.         The Purchase Agreement, the documents referenced in (i)-(x)
of Recital B to this Agreement, the Master Leases, the Forbearance Agreement,
the document referenced in Recital E of this Agreement, and this Agreement,
together with any security agreements, deeds, bills of sale, assignments,
guarantees or other documents which evidence, secure or otherwise relate to the
present or future obligations of the Obligors to Omega and Omega-Kansas, as any
of such documents hereafter may be amended, renewed, extended, modified or
replaced, are collectively referred to herein as the "Transaction Documents".



         H.         Alterra, Lessee and ALS-Clare desire to amend and restate
the Existing Cross-Default Agreement as set forth in this Agreement.



NOW, THEREFORE the parties agree as follows:



                  1.         Cross-Default. (a) The occurrence of any of the
following shall constitute a "Transaction Event of Default":



(i)         A default (whether defined as an "Event of Default", a "Guaranty
Default", a "Security Agreement Event of Default" or not specifically defined)
by any Obligor occurs under the terms of a Transaction Document that is not
cured within any applicable grace or cure period specified therein; or



(ii)         Any representation or warranty made by the Obligors in this
Agreement proves to be untrue when made in any material respect.



                  (b)         A Transaction Event of Default shall constitute a
default (whether defined as an "Event of Default", a "Guaranty Default", a
"Security Agreement Event of Default" or not specifically defined) under all of
the Transaction Documents. Whenever a Transaction Event of Default shall have
occurred, Omega and Omega-Kansas may exercise from time to time any rights and
remedies available to them under any of the Transaction Documents.



                  2.         Warranties and Covenants. In addition to the
warranties and representations, if any, made in the Transaction Documents, each
Obligor warrants, represents and agrees that (i) it has the right and power and
is duly authorized to enter into this Agreement; and (ii) the execution of this
Agreement does not and will not constitute a breach of any provision contained
in any agreement or instrument to which an Obligor is or may become a party or
by which an Obligor is or may be bound or affected.



                  3.         General. (a)         Time shall be deemed of the
essence with respect to this Agreement and all of the Transaction Documents.



                  (b)         Any delay on the part of Omega or Omega-Kansas in
exercising any power, privilege or right under this Agreement or any of the
Transaction Documents shall not operate as a waiver thereof. No single or
partial exercise thereof, or the exercise of any other power, privilege or right
shall preclude other or further exercise thereof, or the exercise of any other
power, privilege or right. The waiver by Omega or Omega-Kansas of any default by
an Obligor shall not constitute a waiver of any subsequent defaults but shall be
restricted to the default so waived.



                  (c)         Whenever the singular is used hereunder, it shall
be deemed to include the plural (and vice-versa), and reference to one gender
shall be construed to include all other genders, including neuter, whenever the
context of this Agreement so requires. Section captions or headings used in this
Agreement are for convenience and reference only and shall not affect the
construction thereof.



                  (d)         Whenever possible each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Agreement.



                  (e)         This Agreement may be executed in multiple
counterparts, each of which shall be considered an original but all of which,
when taken together, shall constitute one agreement.



                  (f)         The rights and privileges of Omega and
Omega-Kansas hereunder shall inure to the benefit of its successors and assigns,
and this Agreement shall be binding on all assigns and successors of Obligors.



                  (g)         In the event of any action to enforce this
Agreement, the Obligors agree to pay the costs owed and expenses thereof,
together with reasonable and documented attorneys' fees (including fees incurred
in appeals and post judgment enforcement proceedings).



                  (h)         THIS AGREEMENT SHALL BE CONSTRUED, AND THE RIGHTS
AND OBLIGATIONS OF THE OBLIGORS AND OMEGA AND OMEGA-KANSAS SHALL BE DETERMINED,
IN ACCORDANCE WITH THE LAWS OF THE STATE OF MICHIGAN.



                  (i)         OBLIGORS CONSENT TO IN PERSONAM JURISDICTION
BEFORE THE STATE AND FEDERAL COURTS OF THE STATE OF MICHIGAN, COLORADO, INDIANA,
KANSAS, OHIO, OKLAHOMA, TENNESSEE AND WASHINGTON AND AGREE THAT ALL DISPUTES
CONCERNING THIS AGREEMENT BE HEARD IN THE STATE AND FEDERAL COURTS LOCATED IN
THE STATE OF MICHIGAN, COLORADO, INDIANA, KANSAS, OHIO, OKLAHOMA, TENNESSEE OR
WASHINGTON. OBLIGORS AGREE THAT SERVICE OF PROCESS MAY BE EFFECTED UPON IT UNDER
ANY METHOD PERMISSIBLE UNDER THE LAWS OF THE STATE OF MICHIGAN, COLORADO,
INDIANA, KANSAS, OHIO, OKLAHOMA, TENNESSEE OR WASHINGTON AND THE OBLIGORS
IRREVOCABLY WAIVE ANY OBJECTION TO VENUE IN THE STATE AND FEDERAL COURTS OF THE
STATE OF MICHIGAN, COLORADO, INDIANA, KANSAS, OHIO, OKLAHOMA, TENNESSEE OR
WASHINGTON.



                  (j)         No amendment to this Agreement shall be effective
unless the same shall be in writing and signed by the parties.



                   (l)         Nothing contained herein shall be construed as in
any way modifying or limiting the effect of terms or conditions set forth in the
Transaction Documents, but each and every term and condition hereof shall be in
addition thereto.



                  (m)         MUTUAL WAIVER OF RIGHT TO JURY TRIAL. EACH PARTY
HERETO HEREBY WAIVES THE RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING
BASED UPON, ARISING OUT OF, OR IN ANY WAY RELATING TO:  (i) THIS AGREEMENT, OR
ANY OF THE TRANSACTION DOCUMENTS; OR (ii) ANY OTHER PRESENT OR FUTURE INSTRUMENT
OR AGREEMENT BETWEEN OR AMONG THEM; OR (iii) ANY CONDUCT, ACTS OR OMISSIONS OF
ANY PARTY HERETO OR ANY OF THEIR DIRECTORS, TRUSTEES, OFFICERS, EMPLOYEES,
AGENTS, ATTORNEYS OR ANY OTHER PERSONS AFFILIATED WITH THEM; IN EACH OF THE
FOREGOING CASES, WHETHER SOUNDING IN CONTRACT OR TORT OR OTHERWISE.



                  (n)         Arbitration. The arbitration provisions set forth
in Section 35.1 of each of the Master Leases is hereby incorporated herein, and
shall be applicable to any dispute or controversy between the parties hereto.



Signatures on following page.

 

IN WITNESS WHEREOF, the parties have caused this Amended and Restated
Cross-Default Agreement to be executed on the date appearing on the first page
hereof.



 

Alterra Healthcare Corporation



 

By:          /s/ Mark W. Ohlendorf
Name:      Mark W. Ohlendorf
Its:           Senior Vice President




ALS Clare Bridge, Inc.



 

By:         /s/ Mark W. Ohlendorf
Name:      Mark W. Ohlendorf
Its:           Vice President



AHC Properties, Inc.



By:          /s/ Mark W. Ohlendorf
Name:      Mark W. Ohlendorf
Its:           Vice President

 

 

STATE OF WISCONSIN      )
                                                ) ss.
COUNTY OF Milwaukee     )



 

The foregoing instrument was acknowledged before me this 8th day of February,
2002, by Mark W. Ohlendorf, who is Senior Vice President of ALTERRA HEALTHCARE
CORPORATION, a Delaware corporation, and a Vice President of AHC PROPERTIES,
INC., a Delaware corporation, and ALS CLARE BRIDGE, INC., a Delaware
corporation, on behalf of the corporations.



         /s/ J.C. Hansen                           
Notary Public, Milwaukee County, Wisconsin
My commission expires:          5/26/02_______



 

 

Signature Page to Amended and Restated Cross-Default
and Cross-Collateralization Agreement